Citation Nr: 0835460	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a claim for bilateral hearing loss. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in May 1983, the 
RO determined that service connection for bilateral hearing 
loss and tinnitus was not warranted, on the basis that there 
was no evidence or complaint of tinnitus or hearing loss 
during service. 

3.  Evidence added to the record since the final May 1983 
rating decision is not cumulative and redundant of the 
evidence of record at the time of the May 1983 decision and 
raises a reasonable possibility of substantiating the 
veteran's service connection claim. 



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen his claim.  
The law specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for bilateral hearing loss and tinnitus, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the veteran's claims for service 
connection for bilateral hearing loss and tinnitus were 
previously considered and denied by the RO in a decision 
dated in May 1983.  The veteran was notified of that decision 
and of his appellate rights; however, he did not submit a 
notice of disagreement.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105.

In August 2003, the veteran essentially requested that his 
claims for service connection for bilateral hearing loss and 
tinnitus be reopened.  In the March 2004 rating decision 
currently on appeal, the RO did reopen the claim for service 
connection for bilateral hearing loss and tinnitus on the 
ground that new and material evidence had been submitted.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.  Thus, the 
Board has recharacterized the issues on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the May 1983 decision denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  In that decision, the RO observed that the 
veteran's service records showed the veteran's hearing during 
service to be within normal limits, and that there were no 
complaints of tinnitus or hearing loss during service.  Thus, 
the RO concluded that in the absence of evidence of hearing 
loss or tinnitus during service, service connection must be 
denied for these conditions.  

The evidence associated with the claims file subsequent to 
the May 1983 decision includes a VAMC audiometric testing 
dated in March 2004, as well as the veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 1983 decision and 
finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus.  This evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board notes that the March 2004 VAMC 
audiologist diagnosed the veteran with high frequency 
sensorioneural hearing loss and noted the veteran's 
subjective complaints of tinnitus.  The examiner also 
recommended that the veteran file a service connection claim 
for bilateral hearing loss and tinnitus, thus indicating the 
examiner's opinion that these conditions may have been caused 
by acoustic trauma during service.  The Board must presume 
the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claim and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  Therefore, the Board finds 
that this evidence provides a connection or possible 
connection between the veteran's conditions and his military 
service, and thus it relates to an unestablished fact 
necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus.  However, as will be explained below, the Board is 
of the opinion that further development is necessary before 
the merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinnitus is reopened, 
and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To provide the veteran a proper notice 
letter, to attempt to verify the veteran's alleged stressors, 
and to afford him a VA examination. 

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).

With regard to the veteran's claim for entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
notes that the veteran has not had a VA examination for these 
claims.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  In this case, the 
Board notes that the veteran has current evidence of a 
disability, as evidenced by the March 2004 VAMC audiological 
examination.  

In addition, the veteran's service treatment records contain 
audiological evaluations dated in October 1966, January 1967 
and December 1967.  The results of the veteran's December 
1967 audiological examination do appear to be slightly 
elevated, and, pursuant to the standard set forth in Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993), indicate some degree 
of hearing loss.  However, they do not meet VA standards for 
hearing loss pursuant to 38 C.F.R. § 3.385.  Nevertheless, 
the Board notes that the absence of in- service evidence of a 
hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992). Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley at 159.  

Moreover, the March 2004 VAMC audiologist recommended that 
the veteran file a service connection claim for his bilateral 
hearing loss and tinnitus, thus indicating that the current 
disability may be related to in-service acoustic trauma.  
Therefore, the Board finds that the veteran should be 
afforded a VA audiological examination to evaluate the nature 
and etiology of his current hearing loss and tinnitus.

With regard to the veteran's claim for PTSD, the Board notes 
that service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2007).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. 3.304(d) (2007).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2007).  However, where a determination is made that 
the veteran did not "engage in combat with the enemy," or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The medical evidence of record shows that the veteran was 
diagnosed with PTSD by a VAMC provider in January 2004.  The 
Board notes that the veteran's service personnel records 
verified that the veteran served in Thailand from 
approximately March 1968 to March 1969.  His service 
personnel records do not indicate that the veteran engaged in 
combat with the enemy.  VA's Office of General Counsel has 
held that in making determinations as to whether one engages 
in combat during active service, it is not sufficient that a 
veteran be shown to have served during a period of war or to 
have served in a theater of combat operations or in a combat 
zone.  See VAOPGCPREC 12-99 (October 18, 1999).  
Additionally, the veteran's DD Form 214 does not show that 
the veteran engaged in an occupation typically associated 
with combat with the enemy, but instead reflects that he was 
an aircraft maintenance specialist.  Further, the veteran did 
not receive any awards or medals indicative of combat, such 
as a Bronze Star with V Device or Purple Heart.  Therefore, 
the veteran's lay statements regarding his in- service 
stressors alone are not enough to establish the occurrence of 
the alleged stressors.  See Moreau, 9 Vet. App. at 395; 
Dizoglio v. Brown, 9 Vet. App. at 166.  Consequently, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton), 7 Vet. App. at 76; Zarycki v. Brown, 6 Vet. 
App. at 98.  Corroboration of every detail of the alleged in-
service stressor is not required, only that the event 
occurred and that the veteran was exposed to the event.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

With regard to the corroborating evidence needed to 
substantiate the veteran's claimed in-service stressors, the 
Board finds that additional efforts should be undertaken to 
try to verify the veteran's statements.  The Board finds that 
there is no evidence in the veteran's service treatment or 
personnel records to verify the claimed stressor that he was 
in a plane crush and suffered from a stomach wound and broken 
legs.  However, the Board finds that the claimed stressor 
pertaining to the death of B.M. requires further development.  
The veteran has provided the name of the casualty, the 
specific date of the incident, and supporting documentation 
from Chris Hobson's Vietnam Air Losses.  The Board notes that 
this book is listed on the U.S. Army Joint Service Records 
Research Center (JSRRC)'s list for Verification of In-Service 
Stressors Using Available Resources website.  However, after 
receiving this information, no further action was taken to 
verify this stressor.

A denial of service connection for PTSD because of an 
unconfirmed stressor is improper unless the veteran has 
failed to provide the basic information required to conduct 
research, or the U.S. Army Joint Service Records Research 
Center JSRRC, National Archives and Records Administration 
(NARA), or the Marine Corps, as appropriate, has confirmed 
that the stressor cannot be verified.  If the JSRRC, NARA, or 
the Marine Corps requests a more specific description of the 
stressor in question, the veteran should immediately be asked 
to provide the necessary information.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 32(k) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, 
Section D, part 15(l) (Sept. 29, 2006).  Therefore, the 
veteran should be requested to provide any additional details 
necessary to corroborate his claims, and the RO should then 
attempt to verify this claimed in-service stressor with the 
additional information provided.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed, the RO should provide the 
veteran with a VA examination to determine whether the 
veteran currently has PTSD and whether it is related to a 
verified in-service stressor.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
bilateral hearing loss, tinnitus and PTSD.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded an 
appropriate VA audiological examination to 
determine the nature and etiology of his 
current hearing loss and tinnitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, to include the 
veteran's in-service audiological 
evaluations.  The VA examiner should 
indicate whether it is at least as likely 
as not that the veteran has current 
hearing loss and tinnitus that is causally 
or etiologically related to noise exposure 
during service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  The RO should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding his claimed stressor as well as 
inform him of the importance of providing 
as much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the names of 
casualties and identifying information 
concerning any other individuals involved 
in the events, including their ranks, 
units of assignments, or any other 
identifying details.

4.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary, a copy 
of the veteran's DD 214, and all 
associated service documents should be 
sent to the U.S. Army Joint Service 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, or any other 
appropriate agency for verification of the 
alleged stressful events in service.  The 
JSRRC should be provided with a copy of 
any information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  A search of 
unit and organizational histories should 
be consulted in an effort to verify 
attacks and casualties if deemed 
necessary.

5.  If, and only if, one of the veteran's 
claimed in service stressors is verified, 
the veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disorders which may be 
present, to include PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner the summary of any verified, and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence. I f the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


